Citation Nr: 0418646	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  95-22 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for intermittent 
synovitis of the left knee, with mild chondromalacia, 
currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for intermittent 
synovitis of the right knee, with mild chondromalacia, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 1965 to 
November 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in January 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  In July 1999, the veteran 
appeared and testified at a videoconference hearing before 
the undersigned Veterans' Law Judge. 

The Board issued a decision in February 2000 that was 
subsequently vacated by a March 2001 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Joint Motion for Remand supporting the Court's order reflects 
that the February 2000 Board decision was vacated and 
remanded to request additional treatment records.  In 
September 2001, the Board remanded the claims to the RO to 
request the additional treatment records.  The requested 
treatment records were received and added to the claims file.  
In February 2003, the RO readjudicated the increased rating 
claims on appeal, granting an increased rating of 10 percent 
for disability of each knee.  The case was then returned to 
the Board. 


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability, to 
include a history of synovitis, is manifested by 
chondromalacia, intermittent swelling, and arthritis with 
some pain upon the extremes of motion; it is not productive 
of limitation of flexion to less than 45 degrees, limitation 
of extension, instability or subluxation.

2.  The veteran's service-connected right knee disability, to 
include a history of synovitis, is manifested by 
chondromalacia, intermittent swelling, and arthritis with 
some pain upon the extremes of motion; it is not productive 
of limitation of flexion to less than 45 degrees, limitation 
of extension, instability or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 10 percent for 
intermittent synovitis with mild chondromalacia of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5020-5260, 5261 (2003). 

2.  The criteria for rating in excess of 10 percent for 
intermittent synovitis with mild chondromalacia of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5020-5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of 
the chief legal officer of the Department, and regulations 
of the Department, are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 2002).  Therefore, the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment and, in the present case, 
compliance is required with the notice and duty to assist 
provisions contained therein.  

In the rating decisions, statement of the case, and 
supplemental statements of the case, the RO advised the 
veteran of what must be demonstrated to establish increased 
ratings for his service-connected left and right knee 
disabilities.  In a July 2003 letter, the RO informed the 
veteran of the evidence needed to substantiate the increased 
rating claims.  The RO advised the veteran what evidence had 
been received, that VA would request any information or 
evidence the veteran wanted VA to obtain, and any medical 
evidence from his doctors about which he told VA, and 
requested the veteran to provide information regarding 
medical treatment; the RO sent a VA Form 21-4138 for this 
purpose.  Thus, the veteran has been advised which portion of 
evidence is to be provided by him and which portion VA will 
attempt to obtain in accordance with 38 U.S.C.A. § 5103(a).  
These documents show that the appellant was notified of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio, 16 Vet. App. at 
183; Pelegrini, supra.  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  VA specifically requested VA 
treatment records, and in July 2001 afforded the veteran a VA 
compensation examination.  The medical evidence is sufficient 
to decide this appeal and there is no further duty to provide 
an examination or medical opinion.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Accordingly, the Board finds that no further 
notice to the veteran or assistance in acquiring additional 
evidence is required by the new statute and regulations.

In Pelegrini, supra, the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, the original RO 
decision that is the subject of this appeal was entered in 
January 1994, before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, as noted above, VCAA provisions were 
subsequently considered and complied with.  There is no 
indication that there is additional evidence to obtain; and 
there has been a complete review of all the evidence of 
record.  The Board finds that there is no prejudice to the 
appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  In the present case, regarding both 
issues on appeal, a substantially complete application was 
received in August 1993.  Thereafter, in a rating decision 
dated in January 1994, the claims for increase were denied.  
Only after that rating action was promulgated did the AOJ, in 
July 2003, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant").  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error"). 

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in July 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In its VCAA notice letter, the RO 
informed the veteran of the evidence already of record and 
requested that he inform VA of "any additional evidence you 
wish to submit in support of your claim."  In a letter 
informing the veteran that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

As noted above, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton, supra; see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Moreover, in a 
recent opinion, VA General Counsel held that the Court of 
Appeals for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his  
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent possible.  No additional assistance or 
notification to the veteran is required based on the facts of 
the instant case, there has been no prejudice to the veteran 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

II.  Increased Rating for Knee Disabilities

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  Each disability should be viewed 
in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Medical reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment. 38 C.F.R. § 4.10.  
Where there is a question as to which of two disability 
ratings shall be applied, the higher rating is to be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. 
§ 4.7.  Where, as in this case, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2.  

Synovitis is rated in accordance with Diagnostic Code 5020.  
A note to Diagnostic Code 5020 provides that synovitis will 
be rated on limitation of motion of the affected part, as 
degenerative arthritis.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint or group of minor joints.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent rating is 
assigned when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups; and a 20 
percent rating is assigned when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbatioins.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

Diagnostic Code 5260 provides that flexion of the leg limited 
to 45 degrees warrants a 10 percent rating, and flexion 
limited to 30 degrees warrants a 20 percent rating.  
Diagnostic Code 5261 provides that extension of the leg 
limited to 10 degrees warrants a 10 percent rating, and 
extension limited to 15 degrees warrants a 20 percent rating.  
38 C.F.R. § 4.71a. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in rating musculoskeletal 
disabilities, the Board is required to consider assigning a 
higher rating (in a case where the rating has been assigned 
in accordance with a diagnostic code based on limitation of 
motion) when there is greater limitation of motion from pain 
on use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).  

In this case, service connection for left and right knee 
disabilities (characterized as arthropathy manifested by 
recurrent swelling, effusion, and pain) was established, and 
a noncompensable rating was assigned, effective from November 
1978.  In August 1993, the veteran entered a claim for 
increased (compensable) rating for his left and right knee 
disabilities.  During the pendency of these increased rating 
claims, in a February 2003 decision, the RO granted an 
increased rating of 10 percent for the veteran's left and 
right knee disabilities.  Inasmuch as the veteran has 
otherwise not withdrawn his appeal, and in light of the fact 
that the maximum schedular disability rating has not been 
assigned to date, the appeal continues.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The veteran contends generally that his bilateral knee 
disabilities "have worsened," and are symptomatic and 
productive of pain and functional impairment.  He contends 
that his "joints have deteriorated." 

An August 1993 VA Medical Certificate reflects a history of 
arthroscopy of the left knee.  Examination revealed no 
swelling, erythema, effusion, or motor deficits.  

During a September 1993 VA orthopedic examination the veteran 
reported being a lithographer; he used a cane for stability 
due to both his bilateral knee disabilities and his back 
disability; and he had no effusion in either knee for the 
past year, but used Ibuprofen for pain.  He reported that 
walking was limited to about 2-3 blocks due to both knee and 
back discomfort, and that physical activities including 
weightbearing were limited.  Physical examination revealed no 
effusion in either knee, normal stability bilaterally, and 
that both knees were stable in both the anterior, posterior, 
and lateral planes, although there appeared to be slight 
weakness of both flexion and extension during manual testing.  
Range of motion was found to be 0 degrees in extension and 
135 degrees in flexion in the right knee, and 0 degrees in 
extension and 140 degrees in flexion in the left knee.  Both 
patellas were noted to be in the midline and to move freely 
from side to side.  No tenderness was produced on patellar 
compression.  Thigh circumference was 48 centimeters on each 
side, and calve circumference was 33 centimeters on the right 
and 32 centimeters on the left.  The examiner indicated that 
X-rays of both knees were basically within normal limits 
without evidence of arthritic change or other pathology.  The 
diagnosis was negative knee examinations bilaterally.  The 
examiner concluded that, while the veteran did have a prior 
diagnosis of chondromalacia at the time of a 1978 
arthroscopy, these symptoms appeared to have gradually 
diminished through the years, with the veteran's complaints 
now centering more on "instability" and the need to use a 
cane, which the examiner noted was felt to be more the result 
of the veteran's central nervous system problem, and which 
was becoming more bothersome.

VA treatment records in 1995 and 1996 reflect complaints of 
bilateral knee pain.  For example, a February 1995 treatment 
entry reflects the veteran's report of knee pain, especially 
in damp weather.  A May 1996 VA treatment report contains an 
assessment of bilateral knee degenerative joint disease, but 
contains no testing, X-rays, or other clinical evidence to 
support this diagnosis. 

During a January 1997 VA examination the veteran reported 
being placed on Social Security benefits about three years 
before, and being diagnosed with degenerative arthritis and 
being given Motrin for this.  The examiner attributed the 
veteran's abnormal gait to his cerebellar degeneration.  
Physical examination revealed some loss of muscle in the 
lower extremities below the knees.  Range of motion testing 
revealed bilateral extension of 0 degrees and flexion of 160-
170 degrees, without pain.  Clinical findings included stable 
and normal ligamentous structures, with no effusion or 
crepitus, and no evidence of locking, tenderness, or synovial 
proliferation.  X-ray findings of the bilateral knees were 
negative.  The diagnosis was mild chondromalacia of both 
knees (previously diagnosed) without functional impairment.  
Noting the negative X-rays, the examiner indicated there was 
no known connection between the bilateral chondromalacia and 
the veteran's back pain or his foot or ankle problems.

A September 1998 VA examination report reflects the 
examiner's conclusion that the veteran's knees were 
essentially normal.  Clinical examination revealed good 
alignment, normal collateral and cruciate ligament tests, no 
instability, no signs of mechanical derangement with McMurray 
testing and other rotation motions coming out of flexion, no 
swelling, tenderness, or crepitation with patellofemoral 
resistance.  Range of motion testing revealed full extension 
and flexion to 140 degrees without pain.  The diagnosis was 
history of intermittent synovitis of the knees bilaterally 
that was most likely due to mild chondromalacia patellae 
present since service.  
X-ray examination of the knees in September 1998 was 
negative.  A September 1998 arthropathy of the knees was 
negative.  

An October 1998 examination report reflects the veteran's 
history of having taken Ibuprofen for bilateral knee problems 
that included swelling.  

At a videoconference hearing before the undersigned Veterans' 
Law Judge in July 1999, the veteran testified that he had 
experienced pain and swelling of the knees; the knee pain had 
recently started to worsen; he used crutches for balance, but 
it also helped ease the knee pain; his knees caused some 
difficulty with walking; his knees buckled, but he had never 
worn braces for the knees; and the knee pain was sometimes 
worse than other times.  

A September 2000 VA X-ray examination of the knees revealed 
slight focal hypertrophic bony changes along the anterior 
aspect of the left tibial eminence, with otherwise no 
significant arthritic disease or soft tissue calcifications.  

At a VA examination in July 2001, the veteran reported a 
history of synovitis of the knees, that his knees were 
usually sore, although there were days he had no knee pain, 
and he has swelling of the knees.  He complained that his 
knees were throbbing.  Examination revealed no effusion or 
retropatellar pain, and negative McMurray and drawer tests.  
Range of motion testing of the knees revealed bilateral 
extension to 0 degrees without pain, and bilateral flexion to 
130 degrees with subjective "tightness" superior to the 
patella with full extension.  The diagnosis was bilateral 
synovitis of the knees that was stable compared to previous 
data and had minimal impact on functional ability. 

More recent VA outpatient treatment records reflect some 
complaints of bilateral knee pain and swelling.  For example, 
in March 2000 the veteran complained of bilateral knee pain 
and swelling, and reported that he had previous episodes like 
this, the last one being a year prior.  Examination in March 
2000 revealed small bilateral effusion on the left greater 
than the right, with no warmth or erythema.  The diagnosis 
was intermittent chronic inflammatory arthritis of the knee.  
Subsequent treatment entries dated from 2000 to 2002 reflect 
complaints of intermittent bilateral knee pain and achiness, 
and a clinical finding of bilateral knee crepitus.  A 
September 2000 X-ray report reflects the impression of slight 
focal hypertrophic bony changes along the anterior aspect of 
the left tibial eminence.  A May 2002 treatment entry 
reflects a diagnosis of degenerative joint disease based on 
X-ray findings of slight bony changes.  In August 2002, the 
veteran reported that his bilateral knee pain was more 
frequent and was throbbing and swollen.  VA outpatient 
treatment records dated in 2003 and 2004 do not reflect any 
significant complaints of bilateral knee pain or functional 
limitation due to the knees. 

In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  The veteran's 
intermittent synovitis with chondromalacia of each knee is 
rated under 38 C.F.R. § 4.71a, Codes 5020-6260, 5261.  As 
there is X-ray evidence of arthritis and a subjective history 
of instability of both knees, the Board has also considered 
Codes 5003 and 5257, along with VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 
1998), which pertain to separate ratings for arthritis with 
limitation of motion and instability of a knee.  

After a review of all the lay and medical evidence of record, 
whether or not specifically mentioned in this decision, the 
Board finds that the veteran's service-connected left knee 
and right knee disabilities, to include a history of 
synovitis, are each manifested by chondromalacia and 
arthritis with some pain upon the extremes of motion, but 
nether knee disability is productive of limitation of flexion 
to less than 45 degrees, limitation of extension, instability 
or subluxation.  The evidence reflects that on the most 
recent clinical testing of the knees bilaterally the veteran 
had 0 degrees in extension without pain, and 130 degrees in 
flexion with a subjective "tightness," but without pain.  
Range of motion testing throughout the period of claim 
reflects similar clinical findings with similar notations of 
painful motion only at the ends of the range of motion 
testing.  Such clinical measures of limitation of motion 
alone would clearly not warrant a rating in excess of 10 
percent under Diagnostic Code 5260 or 5261.  

There is medical evidence of bilateral knee arthritis, 
chondromalacia, and intermittent synovitis, pain and 
swelling.  The Board notes that synovitis is defined as 
"inflammation of a synovial membrane," and is "usually 
painful, particularly on motion, and is characterized by a 
fluctuating swelling due to effusion within a synovial sac."  
Dorland's Illustrated Medical Dictionary 1645 (26th ed. 
1981).  While ranges of motion of the veteran's knees have 
been reported as essentially normal (38 C.F.R. § 4.71, Plate 
II shows that normal flexion and extension of the knee is 
from 0 degrees to 140 degrees), the Board notes that, in 
addition to the above history of intermittent pain and 
swelling, and X-ray evidence of arthritis, there is clinical 
evidence pf pain upon motion, albeit at the extremes.  
However, the current 10 percent rating contemplates such 
symptomatology.  The degree of limitation of motion that has 
been reported falls far short of limitation in flexion to 
less than 45 degrees or limitation of extension of more than 
10 degrees.  There is no medical evidence of frequent 
episodes of locking with pain and effusion into the joint.  
Thus, a rating in excess of 10 percent is not warranted under 
Diagnostic Codes 5003, 5020-5260, 5261 or Code 5258 (the 
latter by analogy as service connection is not in effect for 
removal of cartilage in either knee). 

Furthermore, a rating in excess of 10 percent is not 
warranted because the evidence does not demonstrate that, 
even with consideration of painful motion and swelling during 
reported flare-ups, the veteran's service-connected left knee 
or right knee synovitis with mild chondromalacia manifests 
limitation of motion that more nearly approximates limitation 
in flexion at 30 degrees, or limitation in extension to 15 
degrees, as contemplated by a 20 percent disability rating 
under Diagnostic Codes 6260 and 5261.  38 C.F.R. § 4.71a.  As 
indicated, the evidence reflects that the veteran has 
bilateral knee extension to 0 degrees without pain, and 
bilateral flexion to 130 degrees with subjective 
"tightness" superior to the patella with full extension.  
Range of motion testing throughout the period of claim 
reflect similar clinical findings with similar notations of 
pain only at the ends of the range of motion testing.  The VA 
General Counsel has indicated that painful motion is 
considered limited motion only from the point that pain 
actually sets in.  VAOPGCPREC 9-98.  In any event, there is 
no evidence of additional loss of motion due to pain 
supported by objective findings, or weakness, fatigue, 
incoordination or flare-ups of symptoms that result in 
additional loss of motion, to a degree that would support a 
rating in excess of 10 percent for either knee.  Thus, the 
Board finds that the veteran's current 10 percent evaluation 
appropriately addresses his symptoms, and an evaluation in 
excess of 10 percent under Diagnostic Codes 5260 or 5261, 
including consideration of sections 4.40, 4.45 and 4.59, is 
not warranted for either knee.  DeLuca, 8 Vet. App. at 202.   

As noted above, while the evidence is somewhat conflicting, 
there is X-ray evidence of bilateral knee arthritis.  While 
the current 10 percent ratings take into account the 
veteran's arthritis and painful and slightly limited motion 
of each knee, the law permits separate ratings for arthritis 
and instability of a knee.  Specifically, the VA General 
Counsel has held that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 because the arthritis would be 
considered an additional disability warranting a separate 
evaluation even if the limitation of motion was not 
compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  Likewise, the VA General Counsel has also 
held that, when x-ray findings of arthritis are present and a 
veteran's knee disability is evaluated under Code 5257, the 
veteran would be entitled to a separate compensable 
evaluation under Diagnostic Code 5003 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98 (Aug. 14, 1998).  However, in this case, there is no 
objective clinical evidence of instability of either knee.  
While the veteran has complained of instability of the knees, 
examinations in recent years have found both knees to be 
stable, and specific clinical testing of the knees has not 
revealed subluxation or lateral instability.  Thus, separate 
ratings are not warranted under the cited legal authority.

The Board further notes the evidence of the veteran's gait 
and ambulation difficulties in recent years; however, the 
medical evidence indicates that these problems are due to his 
non-service-connected cerebellar degenerative disease.  The 
Board may not ignore distinctions in the medical evidence of 
record between symptomatology attributed to a non-service-
connected disability and symptomatology attributed to a 
service-connected disability.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 
Vet. App. 136, 140 (1996).  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal; however, as the preponderance of the 
evidence is against the veteran's claims for increased 
rating, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of any of either of these issues on that basis.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102. 

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected left or right knee disabilities of 
intermittent synovitis with mild chondromalacia has 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards for rating such orthopedic disability.  The 
schedular rating criteria for rating the knees well 
contemplates the veteran's reported symptomatology of 
limitation of motion of the knees, including limitation of 
motion due to pain and swelling.  The record reflects only 
intermittent symptomatology that, even with consideration of 
motion limited by pain and swelling, results in some 
limitation of motion of the knees to the degree indicated 
above.  The veteran has received outpatient treatment for his 
left and right knee disabilities.  Under these circumstances, 
in the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  


ORDER

A disability rating in excess of 10 percent for intermittent 
synovitis of the left knee, with mild chondromalacia, is 
denied. 

A disability rating in excess of 10 percent for intermittent 
synovitis of the right knee, with mild chondromalacia, is 
denied. 



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



